Citation Nr: 1221039	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  03-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a bilateral foot disability.

8.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.  He also served in the National Guard.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2002 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2003, the Veteran testified at a video conference hearing.  A copy of the transcript of that hearing is in the claims file.

By way of a June 2005 rating decision, the Veteran was granted service connection for osteoarthritis of the right ankle evaluated as 20 percent disabling, effective August 24, 1998.  Therefore, this issue is no longer on appeal.

The issues were remanded in June 2006, April 2008, and January 2011 for further development.

A claim for a foot disability includes any foot condition that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has more broadly characterized the claim on appeal and has rephrased the issue on the title page.

The reopened issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hearing loss was denied in a November 1998 rating decision.  The Veteran did not appeal this decision and the decision became final.  

2.  The evidence received since the November 1998 rating decision is new and raises a reasonable possibility of substantiating whether the Veteran's hearing loss was a result of service.  

3.  The Veteran's claim for service connection for a left ankle disability was denied in a November 1998 rating decision.  The Veteran did not appeal this decision and the decision became final.  

4.  The evidence received since the November 1998 rating decision is new and raises a reasonable possibility of substantiating whether the Veteran's left ankle disability was a result of service.  

5.  The Veteran's claim for service connection for a bilateral foot disability was denied in a November 1998 rating decision.  The Veteran did not appeal this decision and the decision became final.  

6.  The evidence received since the November 1998 rating decision is new and raises a reasonable possibility of substantiating whether the Veteran's bilateral foot disability was a result of service.  

7.  The Veteran's claim for service connection for diabetes mellitus was denied in a November 1998 rating decision.  The Veteran did not appeal this decision and the decision became final.  

8.  The evidence received since the November 1998 rating decision is new and raises a reasonable possibility of substantiating whether the Veteran's diabetes mellitus was a result of service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for hearing loss.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

2.  New and material evidence has been received to reopen the claim of service connection for a left ankle disability.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

3.  New and material evidence has been received to reopen the claim of service connection for a bilateral foot disability.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

4.  New and material evidence has been received to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board reopens the Veteran's claims of service connection for hearing loss, a left ankle disability, a bilateral foot disability, and diabetes mellitus and remands them for further development.  As such, no discussion of VA's duties to notify and assist is necessary, since any error in notice or assistance is harmless.

The RO denied the Veteran's claims of service connection for the above issues in a November 1998 rating decision.  The Veteran was duly notified of this action and apprised of his appellate rights.  He did not appeal the decision in a timely manner. 38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision consisted of Army National Guard treatment records dated from January 1984 to December 1990.  The service treatment records from August 1972 to July 1975 could not be obtained for review, along with private treatment records from Arkansas Foot Clinic.

Evidence added to the record since November 1998 includes VA examinations dated in July 2001, August 2001, July 2004, and June 2005, outpatient treatment reports from Little Rock VA Medical Center, private treatment records from Arkansas Foot Clinic, additional service treatment records not considered in the previous rating decision, and testimony from the Veteran and various witnesses.

At the December 2003 hearing, the Veteran provided testimony that his hearing loss, left ankle disability, bilateral foot condition, and diabetes mellitus were related to service.  Specifically, he testified that he injured his feet/ankle by continuously wearing combat boots during daily duty, physical fitness training, and off duty, as indicated on page 4 of the hearing transcript.  With regard to hearing loss, the Veteran testified that it resulted from noise exposure driving 5 ton tractor trailers, as indicated on page 10 of the hearing transcript.  His former squad leader/sergeant testified that that they wore no hearing protection and that he lost his hearing from the same duties as the Veteran (i.e., driving the tractor trailer trucks).  (See Hearing Transcript, p. 11).  The Veteran also testified that he did not have a family history of diabetes mellitus and was exposed to oily substance and/or grease that could have been Agent Orange during service.  (See Hearing Transcript, p. 12).

The January 2002 rating decision denied service connection on the basis of no new and material evidence. 

The Veteran's testimony, the VA examinations, and service records specifically relate to an unestablished fact necessary to substantiate the claims for service connection and raise a reasonable possibility of substantiating the claims.  Since the evidence is both new and material, the claims of service connection are reopened.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hearing loss is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left ankle disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral foot disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that his pre-existing left ankle disability was aggravated by his service.  He had injured his ankle in high school while playing football.  (See September 2009 VA treatment record).  The Veteran submitted an April 2010 written opinion from A. D., DPM that stated the Veteran's ankle arthritis may have started after this football injury many years ago or may have been exaggerated by his military experience.  (See also July 2011 "buddy" statement).  An April 2010 "buddy" statement from L. B. stated that he witnessed the Veteran breaking his left ankle while in service.

VA treatment records reflect that the Veteran was diagnosed with diabetes mellitus in March 1998.  An April 1998 treatment record diagnosed the Veteran with claw toes and callosities.  A June 1998 treatment record noted painful cysts on foot.  A treatment record from A. D., DPM stated that the Veteran's calluses on his feet were chronic secondary to underlying bony deformity.  Testimony from the Veteran's service "buddy" attested to loud noise exposure during service and possibly Agent Orange through containers/trucks that had been in Vietnam.  (See hearing transcript pp. 13).

The VA examinations dated in July 2001, August 2001, July 2004, and June 2005 are inadequate.  Specifically, the VA examinations are outdated, do not provide a nexus opinion, nor were the newly added service treatment records considered when these opinions were rendered.  VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran should be afforded another VA examination to determine the nature and etiology of his claimed disabilities.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Upon the Veteran's response or after the passage of a reasonable amount of time, schedule the Veteran for an examination with the appropriate VA examiner(s) to determine the nature and etiology of the bilateral hearing loss, any foot disabilities, and diabetes mellitus. The following considerations will govern the examination: 

The claims file must be reviewed by an appropriate examiner, who must acknowledge receipt and review of the claims folder and a copy of this remand in any report generated as a result of this remand.

The examiner must interpret any audiological examination reports of clinical testing in a format which may be reviewed in accordance with the rating criteria at 38 C.F.R. § 3.385.

The examiner must report the current audiometric findings for the right and left ears. The examiner must discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities.

The examiners must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If the examiner(s) is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

(a) Is it at least as likely as not (e.g., a 50 percent or greater probability) that hearing loss had its onset during the Veteran's period of service; or was otherwise caused by any incident that occurred during service?

(b) Is it at least as likely as not (e.g., a 50 percent or greater probability) that any currently diagnosed left foot disability had its onset during the Veteran's period of service; or was otherwise caused by any incident that occurred during service?

(c) Is it at least as likely as not (e.g., a 50 percent or greater probability) that diabetes mellitus had its onset during the Veteran's period of service; or was otherwise caused by any incident that occurred during service, to include alleged Agent Orange exposure?

3.  Upon the Veteran's response or after the passage of a reasonable amount of time, schedule the Veteran for an examination with the appropriate VA examiner(s) to determine the nature and etiology of his left ankle disability.  The following considerations will govern the examination:

The claims file must be reviewed by an appropriate examiner, who must acknowledge receipt and review of the claims folder and a copy of this remand in any report generated as a result of this remand.

The examiners must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If the examiner(s) is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

(a)  Does the Veteran currently have a diagnosis of a left ankle disability?  

(b)  If so, is it at least as likely as not (e.g., a 50 percent or greater probability) that such disability had its onset during the Veteran's period of service; or was otherwise caused by any incident that occurred during service?

(c)  Did such disability exist prior to the Veteran's period of service?  If so, state (if possible) the approximate date of onset such disorder.
(d)  If the examiner finds that a left ankle disability preexisted the Veteran's period of service, did such disability increase in severity beyond a normal progression during service?  In other words, was the left ankle disability aggravated by his military service?  In answering this question, the examiner is asked to specify whether was there a permanent worsening of the underlying pathology of such disorder, as opposed to a temporary flare-up of symptoms.  If the examiner finds that there was a permanent worsening of the underlying pathology of a left ankle disability, was such a worsening due to the natural progress of the disability?  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


